Citation Nr: 0008283	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from May 1947 to May 1967.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for cause of the veteran's 
death.


FINDING OF FACT

Medical evidence of a nexus between the cause of the 
veteran's death and his period of military service has not 
been submitted.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The death certificate issued on July 17, 1989 discloses that 
the veteran died on July [redacted], 1989 of cardiorespiratory 
arrest due to pneumonia, also due to cancer of the lung, with 
metastatic bone disease as a significant condition 
contributing to his death.  

Included in the veteran's service medical records are 
separation and reenlistment examination reports dated in May 
1956 that are silent for any pertinent findings.  A 
retirement examination dated in December 1966 is negative for 
any relevant complaints, findings, or notations.  Also 
included in the service medical records is a report from a 
chest x-ray conducted in February 1967, which revealed 
increased reticular pattern in the left base, with focal 
pneumonic infiltrate.  The findings were noted as possibly 
due to interstitial fibrosis from past inflammatory disease 
and/or possibly bronchiectasis.  Further, the examiner noted 
that early interstitial pneumonitis could not be excluded.  

Post-service, there are no medical records associated with 
the veteran's claims folder.  The veteran died on July [redacted], 
1989.

In a rating decision dated in September 1989, the RO denied 
entitlement to service connection for the cause of the 
veteran's death.  In March 1995, the RO re-evaluated the 
veteran's claim under the regulations that govern claims for 
entitlement to service connection for cause of death due to 
exposure to Agent Orange. 

Air Force personnel records were received in September 1995 
that the veteran was on temporary duty from November 1966 to 
January 1967. 

Confirmation was received dated in May 1997 by the National 
Personnel Records Center that the veteran did not serve in 
Vietnam during his period of active duty.

Lay statements dated in July 1998 are of record.


Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  At the outset, the Board notes that during the 
veteran's lifetime, service connection was not in effect for 
any disability.  

Initially, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Moreover, service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection may further be established for the 
veteran's cause of death where the evidence demonstrates that 
the disability that caused the death was incurred during 
service, or that the service-connected disability was a 
principal or contributory cause of death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 3.312.

Furthermore, a disease listed in 38 C.F.R. § 3.309(e) 
associated with exposure to certain herbicide agents during a 
period of service in Vietnam, will be considered to have been 
incurred in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. 
§ 3.307(a)(6)(i); § 3.309(e) (1999).

However, the appellant must establish a well grounded claim 
before the Board will consider the merits of such claim.  
38 U.S.C.A. § 5107(a).  A well grounded claim requires 
sufficient and cognizant medical evidence to substantiate the 
appellant's assertions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Additionally, a well grounded claim is 
a meritorious claim, that is, one capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To establish a well grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this particular case, the appellant has not established a 
well grounded claim.  Overall, the appellant has not provided 
competent evidence of a possible link between the veteran's 
cause of death and his military service or any incident 
related therein.  As stated above, the death certificate 
dated in July 17, 1989 reveals that the veteran died on July 
[redacted], 1989 of cardiorespiratory arrest due to pneumonia and due 
to cancer of the lung, with metastatic bone disease as a 
significant condition contributing to his death.  Overall, 
there is nothing contained within the veteran's service 
medical records that medically relate the veteran's cause of 
death to his period of service.  

Specifically, the sole clinical record in service of any 
possible significance is the report from a chest x-ray 
conducted in February 1967, which revealed increased 
reticular pattern in the left base, with focal pneumonic 
infiltrate.  The findings were noted as possibly due to 
interstitial fibrosis from past inflammatory disease and/or 
possibly bronchiectasis.  Nonetheless, there is no clinical 
data to suggest that the veteran's cause of death from 
pneumonia of short duration due to carcinoma of the lung 
relates in any way to the veteran's inservice possible 
bronchiectasis.  Thus, there is no medical evidence of a 
nexus between the veteran's cause of death and his period of 
service.  Caluza at 506.  

Moreover, there are no clinical data post-service to support 
continuity of symptomatology or treatment for any disorder 
related to the veteran's ultimate death.  Thus, in this 
respect, the appellant fails to establish a well grounded 
claim.  See supra Savage at 488, 495-97.  

Furthermore, with respect to the appellant's contentions that 
her husband's death by lung cancer is attributable to 
exposure to Agent Orange while in service, as an initial 
matter, the Board notes that the evidence of record is clear 
that the veteran did not service in the Republic of Vietnam 
during his period of service.  38 C.F.R. § 3.307(a)(6)(i); 
§ 3.309(e).  As indicated above, NPRC confirmed in 1997 that 
the veteran did not serve in Vietnam during his period of 
service.  Thus, in spite of the fact that respiratory 
cancers, including cancer of the lung, is an enumerated 
disease under the prevailing regulations, there is no basis 
to support the appellant's assertions that such disease is 
coincident with the veteran's period of service.  Therefore, 
in this respect as well, the appellant has not established a 
well grounded claim.  

The Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this case, the appellant has not put forth 
any evidence whatsoever that she is qualified or skilled in 
the medical sense so as to render her opinions clinically 
competent.  Therefore, her allegations to the effect that her 
husband's death was due to inservice disease or incurrence 
fall short of competent medical evidence.  Id.

In this case, in view of the appellant's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  The Board stresses that 
the duty to assist the appellant is triggered upon the 
submission of a well grounded claim.  As the Board concludes 
that the claim of service connection is not well grounded, 
such duty does not arise in this case.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for cause of the veteran's 
death is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

